DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 18 and 29-33 have been cancelled.  Claims 1, 6-17, 19-28 and 34 have been considered to the extent that they read on the elected species of (1) the S-adenosylmethionine cycle enzyme species of methionine adenosyltransferase, and (2) the objective substance species of a metabolite the biosynthesis of which requires S-adenosylmethionine.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11-14, 16, 17, 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US Publication No. 2016/0230200).
Zhu et al. describe the production of melatonin (an objective substance) by transformed cells (abstract).  Host cells such as bacteria, including Corynebacteria or E. coli, are transformed with genes encoding enzymes for the synthesis of melatonin such as 3-deoxy-d-heptulosonate-7-phosphate synthase and acetylserotonin O-methyltransferase as well as SAM synthetase (i.e., methionine adenosyltransferase) (paragraphs [0006]-[0013]; [0023]-[0032]; [0038]; [0043]; [0049]; [0056]-[0057]; [0065]; [0071]-[0075]; [0081]; [0085]-[0087]; [0156]-[0157]; Figure 1).  i.e., it contains a carbon source) and melatonin produced by the cells can be recovered (paragraphs [0040]; [0045]; [0048]; [0159]; [0168]).  The culture medium can be supplemented with precursors such as methionine or tryptophan (paragraphs [0041]; [0077]).  The host cells can be transformed a gene from E. coli encoding SAM synthetase having SEQ ID NO: 64 which is the E. coli metK gene (Table 1).  The host cells may be genetically modified so that the production of a by-product other than melatonin is reduced (paragraphs [0035]-[0037]; [0094]-[0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Publication No. 2016/0230200) in view of UniProt Accession No. METK_CORGL (published 01 October 2000).
Zhu et al. has been discussed above.  That reference does not describe the use of a methionine adenosyltransferase having SEQ ID NO: 162.
UniProt Accession No. METK_CORGL describes the amino acid sequence of methionine adenosyltransferase from Corynebacterium glutamicum which is 100% identical with SEQ ID NO: 162 of the present application.
.

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Publication No. 2016/0230200) in view of Madden et al. (US Publication No. 2007/0026505).
Zhu et al. has been discussed above.  While Zhu et al. generally describe the use of a Corynebacteria host cell, that reference does not describe the use of a Corynebacterium glutamicum host cell.
Madden et al. describe the use of recombinant bacterial cells to produce amino acids such as methionine, S-adenosylmethionine and cysteine (abstract).  Corynebacterium glutamicum is described as an appropriate host cell (paragraph [0017]).
It would have been obvious to have used the Corynebacterium glutamicum host cell described by Madden et al. as the transformed host cell of Zhu et al. because Zhu et al. generally teach the use of any Corynebacterium host cell and Madden et al. teach that C. glutamicum is an appropriate host cell for the production of compounds closely related to melatonin.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Publication No. 2016/0230200) in view of Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) and Ruckert et al. (BMC Genomics 2008, 9: 483).

Kunjapur et al. describe a method of producing vanillic acid and vanillin from glucose via protocatechuic acid by culturing the E. coli RARE strain expressing cysE (L-serine O-acetyltransferase, an enzyme of the L-cysteine biosynthetic pathway) and O-methyltransferase (an enzyme for the biosynthesis of vanillic acid) (abstract; Figures 1, 3 and 4; Table 1, and page 7).  Figure 4 shows that cysteine production is needed in order to produce methionine, and Figure 3a shows that methionine is needed for production of SAM.
Ruckert et al. describe the ability of the cysR gene to upregulate the transcription of genes involved in the synthesis of cysteine such as cysI and fpr2 (abstract; Sections 3.2-3.5 age pages 10-13; Figure 7).
It would have been obvious to have increased the expression of the cysR gene as well as the cysI and/or fpr2 genes in the host cell of Zhu et al. because Kunjapur et al. show the desirability of cysteine availability for the production of methionine and SAM and Ruckert et al. teach that cysR upregulates the transcription of genes involved in the synthesis of cysteine and that cysI and fpr2 are two of the structural genes involved in cysteine biosynthesis.

Claims 1, 6-9, 11-13, 16, 17, 19, 20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755).
Kunjapur et al. describe a method of producing vanillic acid and vanillin from glucose via protocatechuic acid by culturing the E. coli RARE strain expressing cysE (L-serine O-E. coli cells are cultivated with a carbon source (glucose), resulting in the conversion of protocatechuic acid (a precursor) into vanillic acid in a reaction mixture, and accumulating and collecting vanillic acid (last paragraph page 13 to page 14).  The vanillic acid can be converted to vanillin (Figure 1).  The E. coli RARE strain comprises deletion of an alcohol dehydrogenase gene (∆yjgB), which is involved in formation of by-products of vanillic acid (Table 2).
Kunjapur et al. do not describe a recombinant microorganism with enhanced activity of methionine adenosyltransferase.
Liu et al. describe the production of ergothioneine (an objective substance) by transformed cells (abstract).  Host cells such as bacteria, including E. coli, are transformed with genes encoding enzymes of the ergothioneine synthesis pathway as well as SAM synthetase (i.e., methionine adenosyltransferase) (paragraphs [0007]-[0023]; [0039]; [0049]-[0050]; [0060]).  The transformed cells are cultured in a medium which supports growth (i.e., it contains a carbon source) and ergothioneine produced by the cells can be recovered (paragraphs [0011]-[0015]; [0019]-[0023]; [0107]-[0111]; [0133]).  The culture medium can be supplemented with precursors such as cysteine, histidine, hercynine or methionine (paragraphs [0020]; [0061]; [0099]).  The host cells can be transformed with an metK gene encoding SAM synthetase (paragraph [0071]).
It would have been obvious to have included additional copies of the metK gene encoding methionine adenosyltransferase in the recombinant E. coli of Kunjapur et al. because Liu et al. teach that enhanced synthesis of an objective substance which is dependent upon the .

Claims 1, 6-13, 16, 17, 19, 20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and UniProt Accession No. METK_CORGL (published 01 October 2000).
Kunjapur et al. and Liu et al. have been discussed above.  Neither reference describes the use of a methionine adenosyltransferase having SEQ ID NO: 162.
UniProt Accession No. METK_CORGL describes the amino acid sequence of methionine adenosyltransferase from Corynebacterium glutamicum which is 100% identical with SEQ ID NO: 162 of the present application.
It would have been obvious to have used the UniProt methionine adenosyltransferase in the transformed cells of Kunjapur/Liu because it would have been the simple substitution of one known element for another to obtain predictable results.

s 1, 6-9, 11-17, 19, 20, 22-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and Madden et al. (US Publication No. 2007/0026505).
Kunjapur et al. and Liu et al. has been discussed above.  Neither Kunjapur et al. nor Liu et al. describe the use of a Corynebacterium glutamicum host cell but Liu et al. generally describe the use of a bacterial host cell.
Madden et al. describe the use of recombinant bacterial cells to produce amino acids such as methionine, S-adenosylmethionine and cysteine (abstract).  Corynebacterium glutamicum is described as an appropriate host cell (paragraph [0017]).
It would have been obvious to have used the Corynebacterium glutamicum host cell described by Madden et al. as the transformed host cell of Kunjapur/Liu because Liu et al. generally teach the use of any bacterial host cell and Madden et al. teach that C. glutamicum is an appropriate host cell for the production of compounds which rely on the use of S-adenosylmethionine for the production of an objective substance.

Claims 1, 6-9, 11-17, 19, 20, 22-26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755), Madden et al. (US Publication No. 2007/0026505) and Ruckert et al. (BMC Genomics 2008, 9: 483).
Kunjapur et al., Liu et al. and Madden et al. have been discussed above.  None of those references describes increasing the activity of cysR, cysI or fpr2.

It would have been obvious to have increased the expression of the cysR gene as well as the cysI and/or fpr2 genes in the C. glutamicum host cell of Kunjapur/Liu/Madden because Kunjapur et al. teach the desirability of cysteine availability for the production of vanillic acid and Ruckert et al. teach that cysR upregulates the transcription of genes involved in the synthesis of cysteine and that cysI and fpr2 are two of the structural genes involved in cysteine biosynthesis.

Claims 1, 6-9, 11-13, 16, 17, 19-24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjapur et al. (Microbial Cell Factories, (2016) 15:61 – see the IDS filed 03 June 2019) in view of Liu et al. (US Publication No. 2015/0225755) and Venkitasubramanian et al. (Enzyme and Microbial Technology, 42: 130-137, 2008).
Kunjapur et al. and Liu et al. have been discussed above.  Neither reference describes increasing the activity of phosphopantetheinyl transferase in a recombinant host cell.
Venkitasubramanian et al. teach that phosphopantetheinyl transferase enhances the activity of carboxylic acid reductase, which is the enzyme that converts vanillic acid to vanillin (abstract; Scheme 1).
It would have been obvious to have enhanced the activity of phosphopantetheinyl transferase in the transformed cells of Kunjapur/Liu because Venkitasubramanian et al. teach that such enhanced activity would be expected to result in an increase of vanillin production.

Response to Arguments
Applicant argues that the 103 rejections based on Kunjapur et al. as the primary reference are inappropriate because “According to Kunjapur, addition of methionine and enhanced expression of the methionine biosynthetic system improves SAM availability and vanillic acid production (see Abstract), and hence, it would have been clear to the person of ordinary skill in the art that the bottleneck step in the supply of SAM is not conversion of methionine to SAM, but the actual supply of methionine, which is the preliminary step of the conversion.”  The argument is not convincing because Liu et al. explicitly teach that methionine supplementation of the culture medium is not required for enhanced SAM production if the host cell has been transformed with a gene encoding SAM synthetase.  See, for example, paragraphs [0060]-[0061].  Thus, while the culture medium can be supplemented with methionine to further enhance SAM production, a host cell transformed with a gene encoding SAM synthetase is able to achieve enhanced synthesis of a desired product such as ergothioneine without adding methionine to the culture medium.  Transformation of the host cell with a SAM synthetase gene is, therefore, highly advantageous since the culture medium need not be supplemented with an expensive substance such as methionine.
Applicant has further argued that the 103 rejections based on Kunjapur et al. as the primary reference are inappropriate because “Liu has not demonstrated whether an enhanced expression of methionine adenosyltransferase (MetK) is effective for improving SAM supply or ergothioneine production”.  The argument is not convincing because Liu et al. explicitly recognize that enhanced expression of SAM synthetase can be expected to increase 

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652